Wheeler, J.
It has been held that an indorsement by the foreman of the grand jury, of the initial letter of his first name, where the record of his appointment states his name at length, is not a material variance. (Wharton’s Am. Cr. Law, 128, n. (1.) Much less should it be held a fatal variance in this case, that there is a mere misspelling of the name of a juror, which does not materially change the sound ; and when there is no question as to the identity of the person, and when too, it is manifest that it was a mere clerical mistake which might have been, and if it had been material, ought to have been amended by the record. If prosecutions were liable to be defeated on such grounds as this, it would be idle to expect an effectual administration of the criminal law. But this case is disposed of by our opinion in the case of Vanhook v. The State (supra.) Though the name had not been entered upon the jury book kept by the Clerk of the County Court, the omission was not pleadable in abatement.
The judgment is reversed and the case remanded for further proceedings.
Reversed and remanded.